RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                        File Name: 19a0127p.06

                      UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT



 BRIAN D. WILLIAMS,                                        ┐
                                   Petitioner-Appellant,   │
                                                           │
                                                            >      No. 17-3211
        v.                                                 │
                                                           │
                                                           │
 UNITED STATES OF AMERICA,                                 │
                                   Respondent-Appellee.    │
                                                           ┘

On Remand from the En Banc Court of the United States Court of Appeals for the Sixth Circuit.
             United States District Court for the Northern District of Ohio at Cleveland.
             Nos. 1:06-cr-00244-1; 1:16-cv-00520—Solomon Oliver Jr., District Judge.

                                 Decided and Filed: June 11, 2019

                   Before: MERRITT, MOORE, and ROGERS, Circuit Judges.

        MOORE, J., delivered the opinion of the court in which MERRITT and ROGERS, JJ.,
joined. MERRITT, J. (pg. 24), delivered a separate concurring opinion.
                                        _________________

                                             OPINION
                                        _________________

       KAREN NELSON MOORE, Circuit Judge. This case returns to us on remand from our
en banc court in light of the en banc court’s decision in United States v. Burris, 912 F.3d 386
(6th Cir. 2019) (en banc).      Since we last addressed Petitioner-Appellant Brian Williams’s
collateral attack on his federal sentence under the Armed Career Criminal Act (“ACCA”),
18 U.S.C. § 924(e); see Williams v. United States, 875 F.3d 803 (6th Cir. 2017), and while
granting Williams’s petition for rehearing en banc, 882 F.3d 1169 (6th Cir. 2018), our court has
raised concerns regarding Williams’s ability to raise a cognizable motion for relief under
28 U.S.C. § 2255 in light of various provisions constraining collateral review. In this opinion,
 No. 17-3211                               Williams v. United States                                      Page 2


per the en banc court’s remand, we address those concerns in light of the comprehensive
argument before the en banc court and then proceed to address the merits of Williams’s motion
in light of Burris. Because Williams qualifies for review under § 2255 and because no ACCA
provision justifies his sentence, we VACATE Williams’s sentence and REMAND for
resentencing.

                                             I. BACKGROUND

A. Williams’s Conviction for Ohio Felonious Assault

        In early 2000, Williams was indicted for, pleaded guilty to, and was convicted of
attempted felonious assault in violation of Ohio Rev. Code § 2903.11(A).                         R. 39-3 (State
Indictment and Journal Entry) (Page ID #227–28); R. 48-1 (State Sentencing Tr. at 7–8, 11)
(Page ID #389–90, 393). Ohio Rev. Code § 2903.11(A) provides:

        No person shall knowingly do either of the following:
                 (1) Cause serious physical harm to another . . . ;
                 (2) Cause or attempt to cause physical harm to another . . . by means of a
                     deadly weapon or dangerous ordnance.

Ohio law in turn defines “serious physical harm,” as included in § 2903.11(A)(1), to include
“[a]ny mental illness or condition of such gravity as would normally require hospitalization or
prolonged psychiatric treatment.” Ohio Rev. Code § 2901.01(A)(5)(a). As Williams points out,
none of the Shepard documents surrounding that conviction, see Shepard v. United States,
544 U.S. 13, 26 (2005), makes clear which of the two prongs of § 2903.11(A) Williams was
convicted of having violated. Appellant’s Br. at 16.1 The Government does not dispute this
characterization of the Shepard documents.

B. Williams’s Sentencing as an Armed Career Criminal

        In 2006, Williams was indicted for, pleaded guilty to, and was convicted of being a felon
in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) in the U.S. District Court for the
Northern District of Ohio. R. 1 (Indictment) (Page ID #3–4); R. 19 (Judgment at 1) (Page ID

         1We use this designation to reference the parties’ supplemental briefs before the en banc court. We use the
longer designation “Appell[ant/ee]’s Panel Br.” to refer to the parties’ prior submissions to this panel.
 No. 17-3211                        Williams v. United States                             Page 3


#39). The ACCA applied then (and continues to apply) to anyone convicted of violating
§ 922(g) who “has three previous convictions . . . for a violent felony.” 18 U.S.C. § 924(e)(1).
The probation department recommended that Williams be sentenced as an armed career criminal
under the ACCA, and the sentencing judge, Judge Dowd, agreed. See R. 18 (Sentencing Mem.
Op. at 4) (Page ID #37); R. 25 (Sentencing Tr. at 2) (Page ID #116); Presentence Report (“PSR”)
at 1, 7–8. Williams’s 2000 conviction for attempted felonious assault under Ohio Rev. Code
§ 2903.11(A) was one of the three prior convictions on which the probation department—and,
ultimately, Judge Dowd—based this conclusion. See PSR at 1, 7–8; see also R. 1 (Indictment)
(Page ID #3–4).

       At the time, the ACCA defined “violent felony” to include any felony punishable by over
one year of imprisonment that either:

       (i) has as an element the use, attempted use, or threatened use of physical force
           against the person of another [“elements clause”]; or
       (ii) is burglary, arson, or extortion, involves use of explosives [“enumerated-
            crimes clause”], or otherwise involves conduct that presents a serious
            potential risk of physical injury to another [“residual clause”] . . . .

18 U.S.C. § 924(e)(2)(B). The parties agree that neither Judge Dowd nor probation specified the
grounds on which Williams’s 2000 conviction qualified as an ACCA predicate and that nothing
else in the sentencing record sheds further light. See Appellant’s Br. at 41; Appellee’s Br. at 5,
53. Williams was sentenced to 180 months in prison. R. 19 (Judgment at 2) (Page ID #40).

C. Prior § 2255 Petitions and Intervening Legal Developments

       Williams soon began seeking postconviction relief. In 2007, he moved pro se to vacate
his sentence under 28 U.S.C. § 2255, claiming ineffective assistance of counsel, lack of federal
jurisdiction for failure to satisfy the interstate-commerce element, and double jeopardy. R. 21
(2007 Mot. to Vacate at 4–7) (Page ID #55–58). The district court denied his motion. R. 29
(Dist. Ct. Op. & Order) (Page ID #185–87).

       In 2010, Williams again moved pro se to vacate his sentence under § 2255. In that
motion, he maintained that § 924(e)(1) did “not apply to him,” arguing that at least one of his
prior convictions did not “fit the criteria for application [of the] 924(e)(1) enhancement” and
 No. 17-3211                         Williams v. United States                            Page 4


citing the Supreme Court’s recent ruling that the ACCA’s “phrase ‘physical force’ means violent
force.” See R. 31 (2010 Mot. to Vacate at 1–2) (Page ID #191–92); Curtis Johnson v. United
States (“Johnson I”), 559 U.S. 133, 140 (2010). Williams also argued that the sentence imposed
on him violated United States v. Booker, 543 U.S. 220 (2005), and his right to a jury trial. R. 31
(2010 Mot. to Vacate at 2–3) (Page ID #192–93). The district court transferred the motion to
this court for authorization to file a second or successive motion, R. 32 (Transfer Order) (Page
ID #195), and we denied Williams’s request, R. 33 (2010 CA6 Order) (Page ID #196–97).

       In 2012, a panel of our court ruled in United States v. Anderson, 695 F.3d 390 (6th Cir.
2012), that felonious assault under Ohio Rev. Code § 2903.11(A) qualifies as a violent felony
under the ACCA’s elements clause. Id. at 402. The following year, a separate panel ruled that
aggravated assault under Ohio Rev. Code § 2903.12(A), which is functionally “identical” to the
felonious assault statute, Anderson, 695 F.3d at 402, qualifies as a violent felony under the
ACCA’s residual clause. United States v. Perry, 703 F.3d 906, 910 (6th Cir. 2013). Our court
did not cite Anderson in that decision.

       In 2013, Williams again sought authorization from our court to file a second or
successive motion under § 2255, “seeking to pursue the following grounds for relief:
(1) ineffective assistance of counsel during plea bargaining; and (2) the unconstitutional
application of 18 U.S.C. § 922(g)(1) to his case.” R. 34 (2013 CA6 Order) (Page ID #199–200).
We again denied his request. Id. (2013 CA6 Order at 2) (Page ID #200).

       In 2014, Williams filed a third pro se motion in the district court under § 2255. R. 35
(2014 Mot. to Vacate at 1) (Page ID #201). In that motion, Williams argued that Descamps v.
United States, 570 U.S. 254 (2013), was retroactive and had established that his having been
sentenced under the ACCA was “in conflict with the jury trial right as explained in Apprendi v.
New Jersey, 530 U.S. 466 (2000).” R. 35 (2014 Mot. to Vacate at 1) (Page ID #201). The
district court denied his motion. R. 36 (Dist. Ct. Order at 2) (Page ID #206).

D. Johnson II and the § 2255 Petition at Issue Here

       In June 2015, in Samuel Johnson v. United States (“Johnson II”), 135 S. Ct. 2551 (2015),
the Supreme Court ruled that the residual clause of the ACCA was unconstitutionally vague. Id.
 No. 17-3211                         Williams v. United States                             Page 5


at 2557. In March 2016, this time represented by counsel, Williams moved (again in the district
court) to vacate his sentence under § 2255 in light of the Supreme Court’s due-process-based
ruling in Johnson II. R. 39 (2016 Mot. to Vacate at 1, 3) (Page ID #210, 212). That April, the
Supreme Court clarified that Johnson II was “a substantive decision and so has retroactive effect
. . . in cases on collateral review.” Welch v. United States, 136 S. Ct. 1257, 1265 (2016). The
district court, meanwhile, transferred Williams’s § 2255 motion to this court, R. 42 (Transfer
Order) (Page ID #240–41), and this court, noting that “much has changed in the four years since
we decided Anderson,” granted Williams authorization, R. 43 (2016 CA6 Order at 4, 6) (Page ID
#245, 247). Both we and the district court, however, rejected Williams’s claim on the merits,
reasoning that Anderson had not been abrogated and thus remained controlling, regardless of its
ultimate wisdom.    See Williams, 875 F.3d at 807 (opinion of Rogers, J.); id. (Moore, J.,
concurring in the judgment); R. 49 (Dist. Ct. Order at 14) (Page ID #410). Our court granted
rehearing en banc, 882 F.3d 1169 (6th Cir. 2018), and later issued letters directing the parties to
address in their briefing the court’s ability to entertain Williams’s clearly second-in-time—and
potentially duplicative—motion for postconviction relief under § 2255. See Doc. 33 (Letter of
Mar. 9, 2018); Doc. 34 (Letter of Mar. 20, 2018). Oral argument was heard by the en banc court
on June 13, 2018, during which time we probed both parties further on the issues raised by our
briefing letters.

        That same day, we also heard oral argument en banc in Burris, in which we probed in
more detail whether felonious assault under Ohio Rev. Code § 2903.11(A)(1) qualifies as a
violent felony under the ACCA or (for our purposes identical) elements clause of the United
States Sentencing Guidelines (“Guidelines” or “U.S.S.G”). Compare U.S.S.G. § 4B1.2(a)(1),
with 18 U.S.C. § 924(e)(2)(B)(i). In our recently released Burris decision, the en banc court
reasoned that Ohio Rev. Code § 2903.11(A)(1) is a categorical mismatch with the ACCA’s and
Guidelines’ elements clauses, notwithstanding Anderson. Following that decision, the en banc
court in this (Williams) case ruled that Anderson has been overruled and remanded this case to
our panel for further proceedings in light of that determination. We thus proceed to consider
Williams’s case.
 No. 17-3211                          Williams v. United States                               Page 6


                                         II. DISCUSSION

       This case on remand requires us to consider (1) whether Williams is entitled to
consideration of his claims on collateral review and, if he is, (2) whether he is in fact entitled to
relief. Answering both questions in the affirmative, we VACATE Williams’s sentence and
REMAND for resentencing.

A. AEPDA

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No.
104-132, 110 Stat. 1214 (codified as amended in scattered sections of the U.S. Code), was
enacted “to further the principles of comity, finality, and federalism.”         Williams v. Taylor,
529 U.S. 420, 436 (2000). In order to do that, AEDPA plainly “restrict[ed] the availability of
relief to habeas petitioners” in general, Felker v. Turpin, 518 U.S. 651, 664 (1996), and it
“greatly restrict[ed] the power of federal courts to award relief to state prisoners who file second
or successive habeas corpus applications,” Tyler v. Cain, 533 U.S. 656, 661 (2001).
Nevertheless, despite its clear goals, “in a world of silk purses and pigs’ ears, the Act is not a silk
purse of the art of statutory drafting.” Lindh v. Murphy, 521 U.S. 320, 336 (1997).

       One provision, 28 U.S.C. § 2254, applies to prisoners in state custody; another applies to
prisoners in federal custody, 28 U.S.C. § 2255. A third section, 28 U.S.C. § 2244, provides
broader guidance. For one, that section allows federal judges to dismiss duplicative habeas
claims brought by federal prisoners that have already been adjudicated on the merits by a federal
court, but it includes the express caveat “except as provided in section 2255.” Id. § 2244(a); see
also In re Hanserd, 123 F.3d 922, 930 (6th Cir. 1997). Second, it states that “[a] claim presented
in a second or successive habeas corpus application under section 2254 that was presented in a
prior application shall be dismissed.” 28 U.S.C. § 2244(b)(1). Third, it mandates that prisoners
seeking to file a “second or successive” habeas application first obtain “an order authorizing the
district court to consider the application,” id. § 2244(b)(3)(A), and it sets out the procedures for
obtaining such authorization, id. § 2244(b)(3)(A)–(D).        Fourth, it requires district courts to
“dismiss any claim presented in a second or successive application that the court of appeals has
 No. 17-3211                         Williams v. United States                             Page 7


authorized to be filed unless the applicant shows that the claim satisfies the requirements of this
section.” Id. § 2244(b)(4).

       Section 2255, meanwhile, refers back to § 2244 in applying the following provision to
federal prisoners:

       A second or successive motion must be certified as provided in section 2244 by a
       panel of the appropriate court of appeals to contain—

               (1) newly discovered evidence . . . or
               (2) a new rule of constitutional law, made retroactive to cases on
                   collateral review by the Supreme Court, that was previously
                   unavailable.

28 U.S.C. § 2255(h). The threshold issue in this case is whether our court is permitted to
adjudicate Williams’s claim in light of these provisions.

B. Jurisdiction

       “[F]ederal courts have an independent obligation to ensure that they do not exceed the
scope of their jurisdiction, and therefore [we] must raise and decide jurisdictional questions that
the parties either overlook or elect not to press.” Henderson v. Shinseki, 562 U.S. 428, 434
(2011); see also Douglas v. E.G. Baldwin & Assocs., Inc., 150 F.3d 604, 607 (6th Cir. 1998).
Here, the en banc court did raise such jurisdictional issues, see Doc. 33 (Letter of Mar. 9, 2018);
Doc. 34 (Letter of Mar. 20, 2018), and they were argued before the en banc court. For its part,
the Government conceded that none of the AEDPA provisions at issue here is jurisdictional.
Appellee’s Br. at 27 & n.6, 38. The Government’s reasoning is helpful and persuasive, but we
“have an independent obligation to” ensure our own jurisdiction, see Henderson, 562 U.S. at
434; Douglas, 150 F.3d at 607, and jurisdiction is not the kind of thing that can be waived or
forfeited, Hamer v. Neighborhood Hous. Servs. of Chi., 138 S. Ct. 13, 17 (2017); Mitchell v.
Maurer, 293 U.S. 237, 244 (1934).

       We now address the threshold statutory questions that were argued before the en banc
court and conclude that there is no threshold defect here. Two AEDPA provisions raise potential
such concerns: § 2244(b)(1) (“A claim presented in a second or successive habeas corpus
application under section 2254 that was presented in a prior application shall be dismissed.”),
 No. 17-3211                                  Williams v. United States                                         Page 8


and § 2255(h) (“A second or successive motion must be certified as provided in section 2244 by
a panel of the appropriate court of appeals to contain (1) newly discovered evidence . . . or (2) a
new rule of constitutional law . . . .”).2 We conclude that § 2244(b)(1) does not apply to a federal
prisoner like Williams3 and that the substantive requirements of § 2255(h) are nonjurisdictional.4

         1. Section 2244(b)(1)

         With regard to § 2244(b)(1), we start and end with the text. Section § 2244(b)(1) reads:
“A claim presented in a second or successive habeas corpus application under section 2254 that
was presented in a prior application shall be dismissed.” 28 U.S.C. § 2244(b)(1) (emphasis
added). In other words, “[t]he limitations imposed by § 2244(b) apply only to a ‘habeas corpus
application under § 2254,’ that is, an ‘application for a writ of habeas corpus on behalf of a
person in custody pursuant to the judgment of a State court.’” Magwood v. Patterson, 561 U.S.
320, 332 (2010) (quoting § 2254(b)(1) (emphasis shifted)); see also Gonzalez v. Crosby,
545 U.S. 524, 528 (2005) (“A state prisoner may not file [a second or successive habeas]
petition without precertification by the court of appeals that the petition meets stringent criteria.”
(citing § 2244(b) (emphasis added)). As the Government concedes, Appellee’s Br. at 23–27, and
as Williams points out, Appellant’s Br. at 18–25, this statutory language makes clear that it does
not apply to federal prisoners like Williams who are seeking relief under § 2255—a reading that
is underscored by the fact that Congress clearly knew how to refer to federal prisoners (or all
applicants) when it wanted to do so. See 28 U.S.C. § 2244(a); id. § 2244(b)(3)(A); see also
Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718, 1723 (2017) (“[U]sually at least,
when we’re engaged in the business of interpreting statutes we presume differences in language
like this convey differences in meaning.”). The Government and Williams are not alone in their


         2In  a sense, § 2244(b)(4) (“A district court shall dismiss any claim presented in a second or successive
application that the court of appeals has authorized to be filed unless . . . the claim satisfies the requirements of this
section.”) also raises possible jurisdictional concerns. We discuss below why it does not in fact have jurisdictional
effect here.
         3We   need not address whether the language of § 2244(b)(1) is itself jurisdictional.
         4We   offer no opinion either on whether the procedural beginning of § 2255(h) (“[A] second or successive
motion must be certified as provided in section 2244 by a panel of the appropriate court of appeals . . . .”) is
jurisdictional. Because Williams has secured such authorization, see R. 43 (2016 CA6 Order at 6) (Page ID #247),
he has satisfied that requirement, and thus any opinion on this question would be dicta.
 No. 17-3211                                Williams v. United States                                      Page 9


joint reading: other circuit courts have at least gestured in this direction too. See Moore v.
United States, 871 F.3d 72, 78 (1st Cir. 2017); United States v. Winestock, 340 F.3d 200, 204–
05, 208 (4th Cir. 2003); Stanko v. Davis, 617 F.3d 1262, 1269 n.5 (10th Cir. 2010).

         The main argument against this reading of § 2244(b)(1)’s plain text is that § 2255(h)
refers to § 2244 when it states that “[a] second or successive motion must be certified as
provided in section 2244 by a panel of the appropriate court of appeals to contain” one of the two
threshold conditions. 28 U.S.C. § 2255(h); see Taylor v. Gilkey, 314 F.3d 832, 836 (7th Cir.
2002) (“Although § 2244 refers to § 2254 rather than § 2255, we have held that the cross-
reference to § 2244 in § 2255[(h)] means that it is equally applicable to § 2255 motions.” (citing
Bennett v. United States, 119 F.3d 468 (7th Cir. 1997))). But as Williams observes, Appellant’s
Br. at 24 n.7, § 2255(h)’s reference to § 2244’s certification requirement is much more sensibly
read as referring to the portions of § 2244 that actually concern the certification procedures, see
28 U.S.C. § 2244(b)(3)—the provisions, in other words, that “provide[]” for how such a “motion
[is to] be certified,” see id. § 2255(h). By contrast, it makes no linguistic sense to direct a court
to “certif[y] as provided in section 2244[(b)(1)]” that a motion contains the threshold conditions
discussed in § 2255(h); what makes linguistic sense is to direct a court to certify that those
preconditions are met in accordance with the procedures laid out in § 2244(b)(3).5 There is,
accordingly, “no reason to doubt that in” including the restrictive clause referring exclusively to
state prisoners in § 2244(b)(1), “Congress said what it meant and meant what it said.” Loughrin
v. United States, 134 S. Ct. 2384, 2391 (2014).

         It bears noting that two published cases from our court have suggested (though without
any explanation) that § 2244(b)(1) does apply in § 2255 cases.                      See Charles v. Chandler,
180 F.3d 753, 758 (6th Cir. 1999) (per curiam); In re Liddell, 722 F.3d 737, 738 (6th Cir. 2013)
(citing Charles). These statements do not, however, bind us. That is because, while we may not

         5Perhaps   understandably, then, the Seventh Circuit case from which that circuit adopted the wholesale
importation of § 2244(b) into § 2255 was one that focused on the procedural requirements expressed in
§ 2244(b)(3). See Bennett v. United States, 119 F.3d 468, 469 (7th Cir. 1997) (“We take the phrase ‘as provided in
section 2244,’ which appears in section 2255, to mean that in considering an application under section 2255 for
permission to file a second or successive motion we should use the section 2244 standard, and thus insist only on a
prima facie showing of the motion’s adequacy [under § 2244(b)(3)(C)].”). It is not clear that the Seventh Circuit
ever interrogated its later interpretation of that logic as extending to cover § 2244(b)(1) despite that subsection’s
glaring textual red flag. See, e.g., Taylor, 314 F.3d at 836.
 No. 17-3211                                Williams v. United States                                      Page 10


overrule the holding of a prior published case, see Salmi v. Sec’y of Health & Human Servs.,
774 F.2d 685, 689 (6th Cir. 1985), “dictum in a prior decision—as opposed to a holding—does
not bind future panels,” In re Campbell, 874 F.3d 454, 464 (6th Cir.), cert. denied, 138 S. Ct. 466
(2017). And neither of those two cases held that § 2244(b)(1) was applicable because neither
cited the provision for a proposition that was “necessary to the outcome.” See id. (observing
“that statements which are ‘not necessary to the outcome’ are [not holdings and thus] not binding
on later panels” (quoting United States v. Turner, 602 F.3d 778, 785–86 (6th Cir. 2010)));
Charles, 180 F.3d at 758 (stating that the federal petitioner was “not entitled to file a successive
§ 2255 motion to vacate because he seeks permission to file the same claims that have already
been denied on the merits,” but then ruling that petitioner had not, “[i]n any event, . . . made a
prima facie showing of satisfying either one of the two criteria listed in § 2255”); Liddell,
722 F.3d at 738 (stating that a successive claim would be “barred” but that the federal movant
had in any event failed to satisfy § 2255(h)).

         Meanwhile, although at least one other circuit has found § 2244(b)(1) to be applicable to
§ 2255 movants on policy grounds, see In re Baptiste, 828 F.3d 1337, 1339 (11th Cir. 2016)
(“Although § 2244(b)(1) explicitly applies to petitions filed under § 2254, which applies to state
prisoners, it would be odd indeed if Congress had intended to allow federal prisoners to refile
precisely the same non-meritorious motions over and over again while denying that right to state
prisoners.”), the Government is correct, see Appellee’s Br. at 27, that such a reading is an
unjustifiable contravention of plain statutory text. See, e.g., Mohamad v. Palestinian Auth.,
566 U.S. 449, 460 (2012) (“[N]o legislation pursues its purposes at all costs, and petitioners’
purposive argument simply cannot overcome the force of the plain text.” (citation and internal
quotation marks omitted)).6 We therefore hold that § 2244(b)(1) does not apply to federal
prisoners like Williams seeking relief under § 2255.


         6Even   allowing that a truly “absurd” result could justify such a textual departure, see, e.g., Hartford
Underwriters Ins. Co. v. Union Planters Bank, 530 U.S. 1, 6 (2000), the result here is not so outlandish. AEDPA,
after all, was enacted “to further the principles of comity, finality, and federalism,” Williams v. Taylor, 529 U.S. at
436, and two of those three considerations fall aside when it comes to federal prisoners, whose cases implicate no
separate sovereign. Because it is not absurd to understand Congress as having intended to provide a marginally less
restrictive regime for federal prisoners (whose § 2255 motions threaten no comity or federalism interests), we accept
that “Congress said what it meant and meant what it said” when it drafted § 2244(b)(1). Loughrin, 134 S. Ct. at
2391.
 No. 17-3211                         Williams v. United States                            Page 11


        2. Section 2255(h)

        Section 2255(h), by contrast, clearly does apply to a federal prisoner like Williams. The
question, then, is whether its substantive requirements pose any jurisdictional bar. “A rule is
jurisdictional ‘[i]f the Legislature clearly states that a threshold limitation on a statute’s scope
shall count as jurisdictional.’” Gonzalez v. Thaler, 565 U.S. 134, 141–42 (2012) (alteration in
original) (quoting Arbaugh v. Y & H Corp., 546 U.S. 500, 515 (2006)). Understandably, then,
courts generally look first to whether “[t]he terms of the provision” clearly indicate “that the
provision was meant to carry jurisdictional consequences,” but they may also look to factors like
a provision’s “placement within the” statute and “the singular characteristics of the review
scheme that Congress created,” which reflect the statute’s purpose. See Henderson, 562 U.S. at
438–40; accord Gonzalez v. Thaler, 565 U.S. at 143–44 (looking to statutory text, operation, and
purpose).

        Williams rightly identifies that the closest analogy for this question is to Gonzalez v.
Thaler, in which the Supreme Court analyzed the highly comparable interplay between 28
U.S.C. § 2253’s certificate-of-appealability (COA) provisions. See 565 U.S. at 137; 28 U.S.C.
§ 2253(c). There, the Court explained, “the only ‘clear’ jurisdictional language in § 2253(c)
appears in § 2253(c)(1),” which provides that “an appeal may not be taken” in the absence of a
COA. Gonzalez v. Thaler, 565 U.S. at 142 (quoting 28 U.S.C. § 2253(c)(1)). “The parties” had
“agreed . . . for good reason,” meanwhile, that § 2253(c)(2), which “speaks only to when a COA
may issue—upon ‘a substantial showing of the denial of a constitutional right,’” was non-
jurisdictional.   Id. at 143 (quoting 28 U.S.C. § 2253(c)(2)).        In addition to noting that
§ 2253(c)(2) lacked “§ 2253(c)(1)’s jurisdictional terms,” the Court explained, “it would be
passing strange if, after a COA has issued, each court of appeals adjudicating an appeal were
dutybound to revisit the threshold showing and gauge its ‘substantial[ity]’ to verify its
jurisdiction.” Id. (alteration in original). “That inquiry would be largely duplicative of the
merits question before the court.” Id.
 No. 17-3211                         Williams v. United States                           Page 12


       The Court then concluded that § 2253(c)(3) was similarly non-jurisdictional, because
“[l]ike § 2253(c)(2), it too reflects a threshold condition for the issuance of a COA,” and “does
not speak in jurisdictional terms.” Id. (citation omitted). The contrast between provisions like
§ 2253(c)(1) and the other two subsections “underscore[d]” that “[a] defective COA is not
equivalent to the lack of any COA.” Id. Moreover, the Court explained, it was “telling . . . that
Congress placed the power to issue COAs in the hands of a ‘circuit justice or judge’” and that the
corresponding requirement “binds only the judge issuing the COA”—which “would only
compound the ‘unfai[r] prejudice resulting from the sua sponte dismissals and remands that
jurisdictional treatment would entail.” Id. at 143–44 (alteration in original) (quoting Henderson,
562 U.S. at 434). And it would, for that matter, “thwart Congress’s intent in AEDPA ‘to
eliminate delays in the federal habeas review process’” to require stage-by-stage vigilance
regarding satisfaction of the COA threshold conditions, given that “[e]ven if additional screening
of already-issued COAs for § 2253(c)(3) defects could further winnow the cases before the
courts of appeals, that would not outweigh the costs of further delay from the extra layer of
review.” Id. at 144–45.

       As Williams notes, obtaining authorization to file a second or successive § 2255 motion
maps onto this analysis tightly:

       Just as the requirement of first obtaining a COA is jurisdictional, so too is the
       requirement that a movant obtain authorization from the court of appeals before
       filing a second or successive § 2255 motion in the district court. Furthermore,
       just as §§ 2253(c)(2) and (3) are not jurisdictional because they merely describe
       when a COA may issue and what the COA should contain, §§ 2255(h)(1) and (2)
       are not jurisdictional either.

Appellant’s Br. at 34; see 28 U.S.C. § 2255(h)(1)–(2).        Similarly, the only obligation that
§ 2255(h) places on the movant is seeking authorization; assessing the § 2255(h) threshold
conditions themselves is wholly committed to the issuing “panel of the appropriate court of
appeals.” See id. (“A second or successive motion must be certified as provided in section 2244
by a panel of the appropriate court of appeals to contain . . . .”). It would thus run afoul of the
text’s focus on the issuing panel, impose substantial added delay contrary to Congress’s purpose,
and risk unfair prejudice to movants who had fully complied with their own obligations to
require each later panel to recommence review of the § 2255(h) threshold conditions.
 No. 17-3211                          Williams v. United States                           Page 13


We therefore hold, consistent with Gonzalez v. Thaler, that “[a] defective [authorization] is not
[jurisdictionally] equivalent to the lack of any [authorization].” See 565 U.S. at 143. Thus (as
the Government concedes, Appellee’s Br. at 38), because any shortcomings in Williams’s
satisfaction of the § 2255(h) threshold conditions were not jurisdictional, invocation of any such
defect was susceptible to forfeiture. See, e.g., Hamer, 138 S. Ct. at 17.

       3. Section 2244(b)(4)

       The one possible counterpoint to this analysis is § 2244(b)(4). That subsection, as noted
above, provides that “[a] district court shall dismiss any claim presented in a second or
successive application that the court of appeals has authorized to be filed unless the applicant
shows that the claim satisfies the requirements of this section.”           28 U.S.C. § 2244(b)(4).
Although the Government does not read it this way, Doc. 48 (Appellee’s Letter of June 14, 2018,
at 2), the provision could arguably be read as requiring post-authorization vigilance in a way that
would connote jurisdictionality.

       There are at least two reasons that § 2244(b)(4) does not impose its own jurisdictional bar
in this case. First, as the Government correctly observes, see id., the provision does not “clearly
state[]” a jurisdictional bar, Gonzalez v. Thaler, 565 U.S. at 141 (citation omitted), particularly
given its focus on a single decisionmaker’s review, at a particular stage, of “a threshold
condition,” see id. at 143. “And the fact that dismissal is ‘mandatory’ likewise does not change
the nonjurisdictional character of this provision.” Doc. 48 (Appellee’s Letter of June 14, 2018,
at 2) (quoting Henderson, 562 U.S. at 439); see also Thaler, 565 U.S. at 146 (“This Court,
moreover, has long ‘rejected the notion that “all mandatory prescriptions, however emphatic are
. . . properly typed jurisdictional.”’” (quoting Henderson, 562 U.S. at 439)).         Rather, “[i]f
properly invoked, mandatory claim-processing rules must be enforced, but they may be waived
or forfeited.” Hamer, 138 S. Ct. at 17. Thus, any failure by or before the district court would at
least be waivable and forfeitable; it would not divest us of jurisdiction on appeal.

       Second, even if we understand that provision as outlasting the district court’s
involvement in the case and being (when properly raised) “reviewable on appeal in the ordinary
course” see, e.g., Holt v. United States, 843 F.3d 720, 723 (7th Cir. 2016), any jurisdictional
 No. 17-3211                          Williams v. United States                           Page 14


concerns are subsumed by the provisions we have already discussed. That is because the
“requirements of this section” that could conceivably be at issue, see 28 U.S.C. § 2244(b)(4), are
either those expressed in § 2244 itself—which are either procedurally satisfied or inapplicable—
or, via § 2244(a) (“No circuit or district judge shall be required to entertain an application . . .
except as provided in section 2255.”), the requirements in § 2255, which are either procedurally
satisfied or nonjurisdictional.    Thus, because those provisions do not otherwise raise a
jurisdictional problem in this case, neither does § 2244(b)(4).          We therefore hold that
§ 2244(b)(4) does not impose a jurisdictional bar on a federal prisoner like Williams seeking
relief under § 2255 either.

C. Whether Williams Is Entitled to Raise a Second or Successive Motion

         Just because a provision is not jurisdictional, of course, does not mean that it is
completely discretionary. Instead, as the Government notes, the AEDPA provisions that apply to
Williams are “better understood as . . . mandatory claim-processing rule[s].” See Appellee’s Br
at 27 n.6. Such rules may, by their nature, “be waived or forfeited,” Hamer, 138 S. Ct. at 17,
and, as the Government acknowledges, it “did not raise these procedural impediments below or
before the panel,” Appellee’s Br. at 38; see also R. 41 (Gov’t’s Response to § 2255 Mot.) (Page
ID #230–39); R. 45 (Gov’t’s Supp. Response) (Page ID #354–60); Appellee’s Panel Br. at 1–2,
8–12. Thus, as the Government points out, Appellee’s Br. at 38, we may properly treat these
arguments as forfeited, and we do so here. Cf. Elzy v. United States, 205 F.3d 882, 886 (6th Cir.
2000).

         We can now turn to whether Williams has in fact satisfied one of § 2255(h)’s two
alternative requirements. As we have explained in a comparable case, because this is a second or
successive motion under § 2255, Williams “needs new law.” Potter, 887 F.3d at 787. “In one
sense, he has it. Johnson [II] announced a new rule of constitutional law when it invalidated the
residual clause, and Welch v. United States, 136 S. Ct. 1257 (2016), made the rule retroactive to
cases on collateral review.”      Potter, 887 F.3d at 787.    Williams therefore, under binding
precedent, must show that it is more likely than not “that the district court relied only on the
 No. 17-3211                                Williams v. United States                                      Page 15


residual clause in sentencing” him.7 See id.; see also Dimott v. United States, 881 F.3d 232, 243
(1st Cir. 2018) (“[T]o successfully advance a Johnson II claim on collateral review, a habeas
petitioner bears the burden of establishing that it is more likely than not that he was sentenced
solely pursuant to ACCA’s residual clause.”); Beeman v. United States, 871 F.3d 1215, 1221–22
(11th Cir. 2017) (“To prove a Johnson claim, the movant must show that—more likely than
not—it was use of the residual clause that led to the sentencing court’s enhancement of his
sentence.”); but see United States v. Geozos, 870 F.3d 890, 896 (9th Cir. 2017) (concluding that
the movant may proceed with his claim under Johnson II if the sentencing court “may have”
relied on the residual clause); United States v. Winston, 850 F.3d 677, 682 (4th Cir. 2017)
(“[W]hen an inmate’s sentence may have been predicated on application of the now-void
residual clause and, therefore, may be an unlawful sentence under the holding in Johnson II, the
inmate has shown that he ‘relies on’ a new rule of constitutional law.”).8 It is not enough for him

         7In  Raines v. United States, we interpreted Potter to “stand[] for the proposition that a 28 U.S.C. § 2255
movant seeking relief under Johnson must show ‘evidence that the district court relied only on the residual clause
in’ making the ACCA determination under attack if (1) the movant is bringing a second or successive motion and
(2) there is evidence that the movant was sentenced under a clause other than the residual clause, such as the
sentencing judge’s averment that the movant was indeed sentenced under another clause.” 898 F.3d 680, 686 (6th
Cir. 2018). We read Raines’s second condition to limit Potter to cases in which there is affirmative evidence that
the sentencing court sentenced the movant under a clause other than the residual clause, the situation confronted in
Potter itself. See Potter, 887 F.3d at 788 (“[T]he judge who reviewed his § 2255 motion is the same judge who
sentenced him. It is difficult to think of a better source of information about what happened the first time. Judge
Reeves saw no value to a second sentencing because he sentenced Potter under the enumerated-crimes clause.”).
Williams’s case presents no such affirmative evidence. Here, however, because we conclude that Williams satisfies
Potter’s presumably tougher standard, we need not decide what lesser showing a movant might be required to make
where there is no affirmative evidence that he was sentenced under a different clause than the residual clause.
         8To   the extent that Potter’s phrase “relied only on” may appear to differ from the First and Eleventh
Circuits’ formulations, see 887 F.3d at 797, the Government argues that “[t]he ‘relied only on’ clarification
emphasizes the need for the evidence [of reliance on the residual clause] to preponderate” over any evidence of
reliance on a different clause. Appellee’s Br. at 46. We believe that the Government is correct, in the sense that
Potter’s test can be satisfied only when there is reason to believe that the residual clause was doing more than fifty
percent of the sentencing’s judge’s analytical work—that is, only when the residual clause was the decisive clause in
the sentencing judge’s rationale.
          To appreciate the meaning of this distinction, imagine two prisoners, each raising Johnson II claims. The
first was sentenced by a judge who explicitly stated on the record: “I conclude that both the elements clause and the
residual clause fully justify your sentence.” The second was sentenced by a judge who explicitly stated on the
record: “I conclude that the residual clause fully justifies your sentence, but it is possible that the elements clause
might too.” We understand the import of Potter’s “relie[s] only on” clause to be that the first prisoner could not
raise a second or successive Johnson II claim, whereas the second could, because ultimately the reliance in that case
would have been on the residual clause. This approach bears a passing resemblance to how we treat the analytically
thorny habeas question of whether a state court based a judgment on federal law or on an “independent and adequate
state ground,” see Coleman v. Thompson, 501 U.S. 722, 732–35 (1991) (explaining that we may not consider the
claim when a state court states “clearly and expressly” that state law is doing just as much or more work than federal
 No. 17-3211                                Williams v. United States                                     Page 16


to show simply that “the sentencing court may have relied on the residual clause.” Potter, 887
F.3d at 788.

        The parties point to two sources of evidence for assessing whether a movant was
sentenced for a relevant predicate conviction under the ACCA’s residual clause: “1) the original
sentencing proceedings; and 2) the relevant legal background at the time of the sentencing.”
Appellant’s Br. at 40; accord Appellee’s Br. at 49 (“Once again, Potter is instructive.                            It
recognized that there are two primary sources of material that may be consulted:                            (i) the
sentencing record, and (ii) case law that existed at the time of sentencing.”). This list is
underinclusive, even just drawing from Potter. In fact, while we agree that those two sources of
evidence are well-established and helpful, Potter and cases from our sister circuits reveal at least
five places that courts choose to look:

        (1)      The sentencing record
        (2)      The legal background
        (3)      Informed decisionmakers
        (4)      Nature of the predicate offense
        (5)      Later legal developments (at least if highly predictable)

See Potter, 887 F.3d at 788; Dimott, 881 F.3d at 240–41; United States v. Taylor, 873 F.3d 476,
480–82 (5th Cir. 2017); Beeman, 871 F.3d at 1224 & nn.4–5; United States v. Snyder, 871 F.3d
1122, 1128–29 (10th Cir. 2017). We consider each in turn.



law in its analysis, id. at 733–34 (quoting Harris v. Reed, 489 U.S. 255, 263 (1989)), whereas we presume the
opposite “when the [state-court] decision ‘fairly appears to rest primarily on federal law, or to be interwoven with
the federal law, and when the adequacy and independence of any possible state law ground is not clear from the face
of the opinion,’” id. at 735 (quoting Michigan v. Long, 463 U.S. 1032, 1040–41 (1983))). Thus, in somewhat the
same way that a habeas petitioner cannot obtain review when he can prove no more than that federal law
supplemented the independently sufficient state-law rationale that the state court gave, a movant under Potter cannot
show “that the district court relied only on the residual clause in sentencing” him when he can prove no more than
that the residual clause supplemented an independently sufficient reliance on one of the other two clauses. See
Potter, 887 F.3d at 787.
          Of course, determining on which clause or clauses the sentencing judge relied will often hinge on the legal
fiction of attempting to reconstruct what the sentencing judge must have thought based on other, objective evidence.
See, e.g., Potter, 887 F.3d at 788; Dimott, 881 F.3d at 240–41; United States v. Taylor, 873 F.3d 476, 480–82 (5th
Cir. 2017); Beeman, 871 F.3d at 1224 & nn.4–5; United States v. Snyder, 871 F.3d 1122, 1128–29 (10th Cir. 2017).
We discuss below, in light of Potter and persuasive authority from other circuits, how to make that objective
assessment in this case.
 No. 17-3211                         Williams v. United States                            Page 17


       1. Sentencing Record

       Virtually all courts, including ours, look to a prisoner’s sentencing record. See Potter,
887 F.3d at 788; see also Dimott, 881 F.3d at 240; Beeman, 871 F.3d at 1224 & n.4; Snyder, 871
F.3d at 1128. But this source is both the simplest and least helpful in cases like this one because,
as all agree, the record itself offers no guidance. See Appellant’s Br. at 41; Appellee’s Br. at 5,
53. Williams cannot rely on the sentencing record to meet a heightened burden for invoking
Johnson II.

       2. Legal Background

       Most courts also look, as we do, to the operative legal background. See Potter, 887 F.3d
at 788; see also Taylor, 873 F.3d at 482; Beeman, 871 F.3d at 1224 & n.5; Snyder, 871 F.3d at
1129. In Snyder, for example, as the parties observe, the Tenth Circuit looked to “a ‘snapshot’ of
what the controlling law was at the time of sentencing.” 871 F.3d at 1129. Reasoning that the
Supreme Court’s rationale in Taylor v. United States, 495 U.S. 575, 599, 602 (1990), “would
have [left] little dispute at the time of Snyder’s sentencing that his two Wyoming burglary
convictions involving occupied structures fell within the scope of the ACCA’s enumerated
crimes clause,” the court rejected Snyder’s claim under Johnson II. Snyder, 871 F.3d at 1229.
Potter, similarly, pointed to cases from “the time” that had identified Georgia burglary as a
qualifying ACCA predicate under the enumerated-crimes clause in rejecting Potter’s petition.
887 F.3d at 788.

       By contrast, in Taylor, the Fifth Circuit, while not adopting a particular standard burden
for Johnson II petitioners, concluded that the petitioner there, Taylor, could rely on Johnson II
because “there was precedent suggesting that Taylor’s third predicate conviction could have
applied only under the residual clause.” 873 F.3d at 482 (citing United States v. Gracia-Cantu,
302 F.3d 308, 311–13 (5th Cir. 2002)). “Theoretically,” the court explained, “the district court
mistakenly could have been thinking of the elements clause when sentencing Taylor.” Id. But it
nevertheless refused to “hold a defendant responsible for what may or may not have crossed a
judge’s mind during sentencing.” Id.
 No. 17-3211                         Williams v. United States                           Page 18


       Williams’s case is more like Taylor than it is like Snyder or Potter. Here, as Williams
points out, Appellant’s Br. at 43, there was only one case at the time of Williams’s sentencing
that could have informed his sentencing: United States v. Calloway, 189 F. App’x 486 (6th Cir.
2006). Although that case involved Ohio aggravated assault under Ohio Rev. Code § 2903.12
rather than § 2903.11 and the Guidelines rather than the ACCA, those are distinctions without
differences:   Ohio aggravated assault is functionally “identical” to Ohio felonious assault,
Anderson, 695 F.3d at 402, and the relevant Guidelines provision was also functionally identical,
see U.S.S.G. § 4B1.2(a) (2006); United States v. Patterson, 853 F.3d 298, 305 (6th Cir.), cert.
denied, 138 S. Ct. 273 (2017). The language from our decision, meanwhile, is telling:

       Calloway argues that aggravated assault is not a predicate crime of violence as a
       defendant may cause physical harm without the use, attempted use or threatened
       use of physical force as required by U.S.S.G. Section 4B1.2(a)(1).
               Calloway’s argument that the aggravated assault is not a crime of violence
       is without merit. There is no question that causing or attempting to cause physical
       harm presents a serious risk of physical injury to another under Section
       4B1.2(a)(2) of the Sentencing Guidelines.

Id. at 491. In other words, Calloway had argued that his crime did not qualify under the
elements clause, and we rejected his argument because his crime did qualify under the residual
clause. See id. By expressly endorsing that one qualifying clause, we at the very least suggested
strongly that the residual clause was a better justification than the elements clause. Cf. NLRB v.
SW Gen., Inc., 137 S. Ct. 929, 940 (2017) (discussing the expressio unius canon). Therefore,
both in light of the methods that other courts have adopted and the “presumption in the law that a
district court knows and applies the law correctly,” Appellee’s Br. at 51 (quoting United States v.
Gale, 468 F.3d 929, 941 (6th Cir. 2006)), we presume that when Judge Dowd sentenced
Williams, Calloway pointed him to the residual clause.

       Notably, the Government failed to offer a response to Calloway either in its briefing or at
oral argument. Although that was enough to forfeit this issue, see, e.g., U.S. ex rel. Marlar v.
BWXT Y-12, LLC, 525 F.3d 439, 450 n.6 (6th Cir. 2008), the Government did belatedly address
the issue in a letter it sent to the en banc court following oral argument, see Doc. 48 (Appellee’s
Letter of June 14, 2018, at 1). Even if we were not to deem the Government’s response on this
score forfeited, its arguments are unavailing. First, the Government argues that “the residual-
 No. 17-3211                         Williams v. United States                              Page 19


clause discussion [in Calloway] was not necessary to the decision because the offense was
enumerated in the commentary.” Id. But that does not change the guidance that Calloway would
have offered Judge Dowd in sentencing Williams under the ACCA, because the offense was not
enumerated for ACCA purposes. See 18 U.S.C. § 924(e). Second, the Government argues,
“even if [Calloway] could be read to hold that the residual clause provides a basis for classifying
this offense as a crime of violence, it does not hold that the residual clause is the only basis for
that conclusion.” Doc. 48 (Appellee’s Letter of June 14, 2018, at 1). But that too is beside the
point because Williams’s challenge here is to prove that the residual clause was more likely than
not the decisive clause on which Judge Dowd relied—not that it is impossible to imagine an
alternate universe in which he relied on the elements clause instead. Thus, if Calloway was the
only case around offering any guidance—and we find that it was—that suggests that it is more
likely than not that Judge Dowd relied on the residual clause rather than the elements clause.

       It is also true, moreover, that the categorical shortcomings of Ohio Rev. Code § 2903.11
should have been just as identifiable in 2006 as they are today. Much as the Tenth Circuit
pointed out in Snyder, 871 F.3d at 1229, the dictates of the categorical approach had been clear
since the Supreme Court’s 1990 Taylor decision, see 495 U.S. at 588–90. And as the Supreme
Court emphasized in its Johnson I ruling, the meaning of “force” in the context of the ACCA has
also long been recognized:

       We think it clear that in the context of a statutory definition of “violent felony,”
       the phrase “physical force” means violent force—that is, force capable of causing
       physical pain or injury to another person. See Flores v. Ashcroft, 350 F.3d 666,
       672 (7th Cir. 2003) (Easterbrook, J.). Even by itself, the word “violent” in
       § 924(e)(2)(B) connotes a substantial degree of force. Webster’s Second 2846
       (defining “violent” as “[m]oving, acting, or characterized, by physical force, esp.
       by extreme and sudden or by unjust or improper force; furious; severe;
       vehement . . .”); 19 Oxford English Dictionary 656 (2d ed. 1989)
       (“[c]haracterized by the exertion of great physical force or strength”); Black’s
       1706 (“[o]f, relating to, or characterized by strong physical force”). When the
       adjective “violent” is attached to the noun “felony,” its connotation of strong
       physical force is even clearer. See id. at 1188 (defining “violent felony” as “[a]
       crime characterized by extreme physical force, such as murder, forcible rape, and
       assault and battery with a dangerous weapon”); see also United States v. Doe, 960
       F.2d 221, 225 (1st Cir. 1992) (Breyer, C.J.) (“[T]he term to be defined, ‘violent
       felony,’ . . . calls to mind a tradition of crimes that involve the possibility of more
       closely related, active violence”).
 No. 17-3211                          Williams v. United States                          Page 20


Johnson I, 559 U.S. at 140–41 (non-Bluebook alterations in original). Because Williams’s
“sentencing proceeding occurred against the backdrop of the Supreme Court’s decision in
Taylor” and the longstanding legal and linguistic concepts discussed in Johnson I, see Snyder,
871 F.3d at 1129, and given that we presume “that a district court knows and applies the law
correctly,” Appellee’s Br. at 51 (quoting Gale, 468 F.3d at 941), it is even more likely that Judge
Dowd would have steered clear of the categorical red flags in Ohio Rev. Code § 2903.11’s
elements. See, e.g., Burris, 912 F.3d at 397–98; Perry, 703 F.3d at 910; Anderson, 695 F.3d at
403–06 (6th Cir. 2012) (White, J., concurring). In sum, it seems clear that Judge Dowd more
likely than not relied decisively on the residual clause in determining that Williams’s conviction
under Ohio Rev. Code § 2903.11 qualified as an ACCA predicate.

       3. Informed Decisionmakers

       A third source of evidence that we and other courts have looked to is whether the district
judge who sentenced a petitioner is the same district judge who evaluated that petitioner’s § 2255
motion. See Potter, 887 F.3d at 788 (“On top of that, the judge who reviewed his § 2255 motion
is the same judge who sentenced him. It is difficult to think of a better source of information
about what happened the first time around.”); see also Dimott, 881 F.3d at 237 (“On collateral
review, the district court judge in both cases (who had also served as the sentencing judge) found
that Dimott and Collamore had earlier been sentenced pursuant to the ACCA’s enumerated
clause. . . . Although these findings were made during the collateral review process, and not
expressly stated at the time of sentencing, we give them due weight because the habeas judge
was describing his own decisions at sentencing.”); cf. Snyder, 871 F.3d at 1128 (“In other words,
the district court found, as a matter of historical fact, that it did not apply the ACCA’s residual
clause in sentencing Snyder under the ACCA.”).

       This source of evidence is not available here: while Williams was sentenced by Judge
Dowd, see, e.g., R. 18 (Sentencing Mem. Op. at 1) (Page ID #34), his § 2255 motion was
considered below by Judge Oliver, R. 49 (Dist. Ct. Order at 1) (Page ID #397), and Judge Dowd
has since passed away. While this source casts no affirmative light on the question at hand, it
distinguishes Williams’s petition from Potter and Dimott, in which the reviewing courts cited
that source of evidence to buttress their rationales for denying relief.
 No. 17-3211                          Williams v. United States                           Page 21


        4. Nature of the Predicate Offense

        Some courts also look to the nature of the predicate offense to help piece together a
district court’s sentencing decision. For example, in Potter, we pointed to the fact that the crime
at issue was Georgia burglary as additional evidence that the petitioner was unlikely to have been
sentenced under the residual clause. See 887 F.3d at 788–89 (listing “the specification of
‘burglary’ in the enumerated-crimes clause of the Act,” id. at 788, as one of the four factors on
which this court was basing its conclusion). Likewise, in Holt v. United States, 843 F.3d 720
(7th Cir. 2016), a case cited by Potter, the Seventh Circuit considered a Johnson II movant who
sought to contest the applicability of his prior conviction for Illinois burglary. Id. at 721. In
rejecting Holt’s petition, however, the court specifically distinguished Holt from a petitioner like
Williams. After reciting the clauses of the ACCA, the court explained:

        [T]he residual clause . . . contains the only language that Johnson held
        unconstitutionally vague. The possibility that after Johnson defendants may have
        a stronger incentive to contest the classification of convictions under the elements
        clause—in the hope of moving them to the residual clause and thus eliminating
        them from the set of violent felonies—has nothing to do with Holt’s situation.
        His burglary conviction was classified as a violent felony under the burglary
        clause. Nothing in Johnson, Welch, or Stanley [an earlier Seventh Circuit case]
        affects the proper treatment of burglary convictions. So Holt’s second collateral
        attack cannot rest on Johnson.

Id. at 723.

        This language suggests that courts might reasonably treat a conviction for an ostensibly
enumerated crime as allowing somewhat greater certainty about a sentencing judge’s
decisionmaking than would a crime at the fault line between the elements clause and the residual
clause. See id. Regardless, Williams was not convicted of an ostensibly enumerated crime, and
in any event he meets his burden based on the legal background alone. Nevertheless, we note
that this factor also distinguishes Williams’s case from Potter, 887 F.3d at 787 (Georgia
burglary), as well as from Dimott, Snyder, and Holt, which all involved state burglary charges,
see Dimott, 881 F.3d at 234 (Maine burglary); Snyder, 871 F.3d at 1125 (Wyoming burglary);
Holt, 843 F.3d at 720 (Illinois burglary).
 No. 17-3211                          Williams v. United States                          Page 22


       5. Later Legal Developments

       Finally, while some of the courts that look to “a ‘snapshot’ of what the controlling law
was at the time of sentencing” purposefully exclude from that analysis “post-sentencing
decisions that may have clarified or corrected pre-sentencing decisions,” Snyder, 871 F.3d at
1129, others have also consulted after-the-fact case law. In Dimott, for example, the First Circuit
expressly relied on one of its own recent opinions on the ground that the recent opinion’s
“holding [was] a ‘straightforward’ application of the 1990 Supreme Court decision in Taylor v.
United States, 495 U.S. 575 (1990).”        Dimott, 881 F.3d at 241 (quoting United States v.
Duquette, 778 F.3d 314, 317 (1st Cir. 2015)). Likewise, though less pivotally, we in Potter
observed that “[c]ases decided after [Potter’s] sentencing” confirmed that Georgia burglary
qualified under the enumerated-crimes clause, though it offered this observation only after noting
that cases that preceded Potter’s sentencing had said so, too. 887 F.3d at 788. Here, however,
while we ruled in Anderson that Ohio felonious assault qualified under the elements clause in
2012, 695 F.3d at 400, 402, we then ruled (the very next year) in Perry, without mentioning
Anderson, that the (functionally identical) crime of Ohio aggravated assault qualified only under
the residual clause, see Perry, 703 F.3d at 910. Thus, as the Government concedes, “the after-
announced decisions do not support a presumption one way or the other that the sentencing court
relied on the elements or the residual clause in this case.” Appellee’s Br. at 54.

                                               ***

       In short, surveying the various sources of evidence that we can draw from, the balance
tips in Williams’s favor. Williams’s sentencing record and later legal developments provide no
guidance one way or the other, and there is no informed decisionmaker on whose recollection we
can draw.    But the one case that informs the legal background at the time of Williams’s
sentencing points appreciably toward the residual clause, and the nature of the predicate offense
at the very least does not vitiate that conclusion. Williams has therefore met his burden in
proving that Judge Dowd more likely than not relied on the residual clause in deeming his
conviction under Ohio Rev. Code § 2903.11(A) an ACCA predicate. Williams is accordingly
entitled under § 2255(h)(2) to raise a second or successive motion.
 No. 17-3211                        Williams v. United States                          Page 23


D. Whether Williams’s ACCA Sentence Can Stand

       Williams’s conviction under Ohio Rev. Code § 2903.11(A) can no longer qualify as an
ACCA predicate under the residual clause. Johnson II, 135 S. Ct. at 2557. The only question
left is whether it can nevertheless qualify as an ACCA predicate under the elements clause. See
18 U.S.C. § 924(e)(2)(B)(i); see also, e.g., Van Cannon v. United States, 890 F.3d 656, 661 (7th
Cir. 2018) (“To win § 2255 relief, Van Cannon had to establish a Johnson error and that the error
was harmful. The government confessed the Johnson error . . . . The only remaining dispute
concerned the question of prejudice.”). For the reasons provided by our en banc court in Burris,
Ohio Rev. Code § 2903.11(A)(1) is a categorical mismatch with the functionally identical
elements clauses of both the ACCA and the Guidelines. Burris, 912 F.3d at 399.

       Williams was convicted of violating Ohio Rev. Code § 2903.11(A), and it is undisputed
at this stage that none of the Shepard documents suggests that he was in fact convicted under a
particular prong. See R. 39-3 (Indictment and Journal Entry) (Page ID #227–28); R. 48-1
(Sentencing Tr. at 7–8, 11) (Page ID #389–90, 393); Appellant’s Br. at 16. That conviction
therefore cannot validly serve as an ACCA predicate. Because that leaves him with only two
qualifying ACCA predicates, his sentence as an armed career criminal no longer comports with
federal law. See 18 U.S.C. § 924(e)(1); PSR at 1, 7–8; R. 1 (Indictment) (Page ID #3–4).

                                     III. CONCLUSION

       Because Williams has shown that it is more likely than not that his sentencing judge
decisively relied on the residual clause in deeming his Ohio felonious assault conviction an
ACCA predicate, he is entitled to raise a second or successive motion under § 2255 in light of
Johnson II. Because neither the residual clause nor the elements clause can now justify deeming
that conviction an ACCA predicate, Williams’s federal prison sentence as an armed career
criminal is no longer justified under federal law. We accordingly VACATE Williams’s sentence
and REMAND for resentencing.
 No. 17-3211                          Williams v. United States                          Page 24


                                       _________________

                                        CONCURRENCE
                                       _________________

          MERRITT, Circuit Judge, concurring. I concur in Judge Moore’s comprehensive and
complex opinion in this case written after and in light of the court’s en banc opinion in United
States v. Burris, 912 F.3d 386 (6th Cir. 2019). But at the same time I continue to agree with my
dissenting opinion when our panel heard the case initially in 2017. Williams v. United States,
875 F.3d 803, 809 (6th Cir. 2017). In that dissenting opinion, I concluded that United States v.
Anderson, 695 F.3d 390 (6th Cir. 2012) (now apparently rejected in Burris), was no longer
applicable in light of the Supreme Court’s opinion in Mathis v. United States, 136 S. Ct. 2243
(2016).

          Perhaps the Armed Career Criminal Act will someday be repealed.

          In the last paragraph of my dissenting opinion two years ago, I pointed out what the two
justices thought about this law. “Justice Breyer said, the Armed Career Criminal Act creates a
‘time-consuming legal tangle.’ Mathis, 136 S. Ct. at 2264 (Breyer, J., dissenting). Justice Alito
agreed and referred to the analytical process simply as a ‘mess.’         Id. at 2269 (Alito, J.,
dissenting).”